Citation Nr: 1308783	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for Hepatitis C, prior to June 18, 2008, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1972.

This appeal arises before the Board of Veterans' appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona that put into effect the Board's 2009 decision that granted service connection for Hepatitis C, and awarded a 10 percent disability rating effective June 27, 2002.  A March 2009 rating decision granted increased ratings of 20 percent for Hepatitis C, effective June 18, 2008.  However, as those increases do not represent a total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The U.S. Court of Appeals for Veterans Claims has held that TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the question of entitlement to a TDIU was raised by the evidence of record.  

For the reasons explained below, the issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's Hepatitis C has been productive of daily fatigue, pain, nausea and weight loss, but hepatomegaly or incapacitating episodes as defined by regulation are not shown.  



CONCLUSION OF LAW

The criteria for an initial 40 percent evaluation for Hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.115, including Part 4, Diagnostic Code 7354 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

At the outset, the Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, the claim has been proven.  This renders § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See generally Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private medical records have been obtained, and there is no suggestion that treatment records exist, which have not yet been obtained, but are necessary to a fair evaluation of the Veteran's claim.  The Veteran was also provided with VA examinations, the most recent of which was in March 2010.  

The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned in December 2012.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims (The Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, and solicited information regarding the Veteran's current symptoms.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board may proceed to adjudicate the claims based on the current record.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Increased Ratings

The Veteran contends that his symptoms of daily fatigue, nausea, weight loss, and pain associated with his Hepatitis C satisfy the criteria for a higher evaluation than currently assigned.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2012).

Hepatitis is rated under Diagnostic Code 7354, which provides for a 10 percent evaluation with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period. 

A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent evaluation requires daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

A 100 percent evaluation is assigned when there is near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

For purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114 , Diagnostic Code 7354 (2012), Note 2.

Private medical records dating from May 2002 to August 2003 show the Veteran had mild fatigue, but palpation of the abdomen demonstrated no evidence of organ enlargement, masses, or tenderness.  Records show the Veteran weighed 200 pounds in September 2002 on a 70 inch frame.  

In a February 2003 VA examination, the Veteran reported that he had fatigue and after working for two hours, he would have to go home and rest.  There were no signs of chronic liver disease upon examination.

A July 2003 VA examination revealed that the Veteran's abdomen was soft and nontender.  There was no evidence that the liver and spleen were palpably enlarged.  The Veteran had fatigue, decreased appetite, and at the time of the examination he had lost 25 pounds.  September 2003 records show the Veteran weighted 171 pounds.  

VA medical records dating from July to October 2008 show complaints of right upper quadrant pain for the past four to five years.  He also complained of difficulty maintaining weight but indicated that his appetite was okay.  

During an October 2008 VA examination, the Veteran reported recurrent upper abdominal pain (right upper quadrant abdominal) every two to three days and trouble maintaining his body weight.  He indicated that he was presently 158 pounds when he was normally 200 pounds.  He also reported episodes of feeling tired but denied that they were incapacitating.  Moreover, he denied periods of incapacitation as prescribed by a physician.  A physical examination showed no abdominal distention.

Records dated in February 2009 and May 2009, show the Veteran weighed 164 and 166 pounds, respectively.  

During a March 2010 VA examination, the Veteran weighed 162 pounds.  At that time he indicated that he had a decreased appetite but reported that his weight had stabilized and his appetite was better but not normal yet.  He also reported that the tired doing his usual work and would go home and take an hour nap then resume work for another two hours.  He also reported that he had 10 incapacitating episodes but indicated that he had not seen a healthcare provider.  The physician noted that the Veteran's chronic fatigue was most likely physical fatigue caused by or a result of his chronic hepatitis that resulted in easy fatigue and absenteeism from work for part of the day.  The examiner also indicated that the Veteran's Hepatitis C had a moderate effect on the Veteran's ability to perform chores, shopping, exercise, recreation, and traveling.

During the December 2012 Board hearing, the Veteran testified that he suffered from daily fatigue that resulted in him only being able to work for a few hours a day before having to head home to rest for an hour or two.  The Veteran also testified that he was nauseous a couple of times a week but indicated that the previous summer he had been nauseous every day for six weeks for a total of 12 weeks feeling nauseous in the previous year.  He testified that he began receiving treatment in 2002 and has lost approximately 36 to 37 pounds.  (He stated he then weighed 170 pounds.)  He felt pain one to two times a week for a total of six to eight times a month and indicated that the pain affected his ability to work.  When asked, the Veteran indicated that he was confined to bed a couple of times a week, but this was not accompanied by treatment from a physician.  

After considering the evidence and resolving any reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's disability picture more nearly approximates the criteria for a 40 percent rating throughout the appeal period.  The Veteran has been fairly consistent in describing episodes of pain, and near daily fatigue, the latter of which appears to have become more significant as time has passed, and would support at least a 20 percent evaluation.  In addition, he has also lost weight, with the records showing he weighed 201 pounds in May 2002, shortly after his initial diagnosis of Hepatitis C, and was down to 171 pounds by September 2003.  Records dated in October 2008, show the Veteran's weight had fallen further, to 158 pounds, but has since increased to 166 pounds in May 2009, and at his hearing in December 2012, he testified that he weighed 170 pounds.  (Although his weight has obviously rebounded, it is still 30 pounds less than it was 10 years ago.)  Such evidence of weight loss and fatigue are symptoms contemplated by a 40 percent rating, which is the primary support for the Board's decision.  The decision is further supported by the Veteran's description of his episodes of nausea and of the need to break up his work day for naps owing to the fatigue caused by his illness.  Indeed, such symptoms could arguably support a 60 percent evaluation, however, the episodes of rest do not rise to a level of an incapacitating episode as that is defined in the regulation since it is not accompanied by treatment.  Further, the record does not establish the presence of hepatomegaly.  As such, while the Board finds that the Veteran satisfies the criteria for a 40 percent rating, the evidence does not support the conclusion that a 60 percent evaluation is warranted.  


Extra-schedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

The Board finds that the rating criteria contemplate the Veteran's disability symptomatology such that the Veteran's service-connected Hepatitis C disability is productive of daily fatigue, right upper quadrant pain, and weight loss, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's Hepatitis C disability and referral for consideration of extraschedular rating is not warranted.


ORDER

An initial 40 percent evaluation for Hepatitis C is granted.  


REMAND

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to a TDIU has been raised by the Veteran during his December 2012 Board hearing, and therefore must be addressed on remand.  See Board hearing transcript p. 9.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the information and evidence necessary to substantiate a claim for TDIU benefits as required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran also should be asked to complete a VA Form 21-8940, (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Notify the Veteran that he may submit additional lay statements from himself, as well as from other individuals who have first-hand knowledge of the impact of his Hepatitis C disability, as well as the combined impact of his service-connected disabilities, on his ability to secure or follow a substantially gainful occupation.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  Request that the Veteran identify any outstanding treatment records pertaining to his service-connected disabilities.  These records should be sought, and associated with the claims file.  

4.  After physically or electronically associating all pertinent records with the claims folder, afford the Veteran an appropriate VA examination to determine whether he is able to work due to his service-connected disabilities.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be conducted, and the examination report should include the examiner's opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render the Veteran unable to secure or follow a substantially gainful occupation.  In offering this opinion the Veteran's age or the impact of any nonservice-connected disabilities should not be included as a factor in arriving at the conclusion, but in any event, a complete rationale for any opinion expressed and conclusion reached should be set forth.

5.  After the above has been completed to the extent possible, the RO/AMC should adjudicate the claim for a TDIU.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC), which includes the relevant laws governing claims for TDIU, and be given a reasonable opportunity to respond.  Thereafter, the issue should be returned to the Board if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


